Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to for the following reasons: 
RVC 140a, 140b, 140c are mentioned in paragraph [0018] which is describing Fig. 1 but are not shown in Fig. 1.
Fig. 2 is missing labels from the blocks 142, 144, 146, and 148 in the center block.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The specification contains a possible ambiguity in the term “modifying a level of autonomous vehicle control”, which seems to have two meanings. In paragraph [0020] it is defined as moving somewhere along the range from completely autonomous to completely non-autonomous (or vice versa.)  However, in another example (operator activity/health failure under Level 3-4, paragraph 
Because of this, the element “modifying a level of autonomous vehicle control” (In all claims due to being in all independent Claims 1 and 11) has been interpreted as meaning either shifting to a different level of autonomy or shifting to a different capability within the same level. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 4-6, 10-14, 18-22 are rejected under 35 U.S.C. 102 (a)(2) as being clearly anticipated by US Pub. 2018/0292833 (You et al, hence You).
As for claim 1, You teaches a method (see abstract, Fig. 7) comprising: receiving at an electronic controller (" The various components may be operated by a controller of the system having a processor and a memory", [0036]) one or more operating conditions associated with at least one vehicle  operable along a route via a prime mover (inherent in motor vehicles in general; see description of vehicles above);
	determining with the electronic controller, in response to the one or more operating conditions, a vehicle control authority modification parameter for the at least one vehicle ("An available autonomous driving level (refer to the following standard) may be changed based on map accuracy. In other words, the available autonomous driving level and the available autonomous driving function may enhance performance in an order of a navigation map, an ADAS map, and an HD map, which are stated in an ascending order of map accuracy."  [0038]);
modifying a level of autonomous vehicle control in response to the vehicle control authority modification parameter (“…An available autonomous driving level (refer to the following standard) may be changed based on map accuracy.” [0038]);
and controlling operation of the at least one vehicle in response to the modified level of autonomous vehicle control (Inherent in the vehicle control once the new autonomous driving level switches on. See Fig. 6 showing switches in autonomy levels and what the new modified level will be.) 
As for claim 2, You also teaches wherein the electronic controller is provided entirely in at least one electronic control unit of the at least one vehicle ("it is understood that the exemplary processes may also be performed by one or plurality of modules. Additionally, it is understood that the term controller/control unit refers to a hardware device that includes a memory and a processor." [0030] Controller being within the vehicle: "However, it is necessary to switch (transmit) control from the vehicle by the driver according to change in autonomous driving level for each path section (e.g., switching the vehicle operation control between a driver and a controller within the vehicle
 As for claim 4, You also teaches wherein the electronic controller is distributed among at least one electronic control unit that is in the at least one vehicle and an electronic control unit that is remote from the at least one vehicle (part of the electronic control system can be distributed outside the vehicle: "The computer readable recording medium can also be distributed in network coupled computer systems so that the computer readable media is stored and executed in a distributed fashion, e.g., by a telematics server or a Controller Area Network (CAN)." [0031](underlining added)).
As for claim 5, You also teaches wherein the operating conditions include a quality of incoming vehicle data from one or more sensors associated with the at least one vehicle and the vehicle control authority modification parameter is based on an assessment of the quality of the incoming vehicle data. ("The sensor coverage determiner 120 may be configured to determine coverage of sensors installed in the vehicle and secondarily determine the available autonomous driving level and the available functions (or limiting function)." [0052] Also see "…when a vehicle is in a state in which calibration error occurs in two or more sensors, the autonomous driving level may be determined as a level-I stage and, when the vehicle is in a state in which calibration error occurs in one sensor, the autonomous driving level may be determined as a level-2 stage." [0067]) 
As for claim 6, You also teaches wherein the operating conditions include an available level of autonomous vehicle control provided by each of two or more sensors associated with the at least one vehicle and the vehicle control authority modification parameter is based on a determination of an available capability level of autonomous vehicle control provided by the two or more sensors. ("Particularly, the sensors, coverage of which is determined, may include a front sensor, a front side sensor, a rear side sensor, and a rear sensor." [0052] Use of each different sensor in determining levels, see paragraphs [0052]-[0055]. Also see Figs. 3A-3C showing two or more sensors ranging around car. Also see "…when a vehicle is in a state in which calibration error occurs in two or more sensors, the autonomous driving level may be determined as a level-I stage and, when the vehicle is in a state in 
As for claim 10, You also teaches wherein the operating conditions include geo-fencing data along the route of the at least one vehicle and the vehicle control authority modification parameter is based on an assessment of the geo-fencing data.  ("The autonomous driving level calculation may include at least one of map accuracy… a real-time traffic condition…a map matching state…." [0012] Two examples of geofencing: (1) in paragraph [0010], where the accuracy of the stored map determines the level of autonomy (so switching maps can change autonomy), and (2) in paragraph [0059], where the condition of the road mandates only up to a certain level of autonomy.)
As for claim 11, You teaches a vehicle electronic control system, (Fig. 1) comprising:
an electronic controller configured to: receive one or more operating conditions associated with at least one vehicle operable along a route via a prime mover (“The various components may be operated by a controller of the system having a processor and a memory", [0036]  Vehicle: inclusive of motor vehicles in general, "includes hybrid vehicles, electric vehicles, plug-in hybrid electric vehicles, hydrogen-powered vehicles and other alternative fuel vehicles." [0029] "via a prime mover"--> motor vehicles in general contain this. “One or more operating conditions”: the accuracy of a map used for driving, see [0038]);
determine, in response to the one or more operating conditions, a vehicle control authority modification parameter for the at least one vehicle ("An available autonomous driving level (refer to the following standard) may be changed based on map accuracy. In other words, the available autonomous driving level and the available autonomous driving function may enhance performance in an order of a navigation map, an ADAS map, and an HD map, which are stated in an ascending order of map accuracy."  [0038]);
modify a level of autonomous vehicle control in response to the vehicle control authority modification parameter (see [0051] on determining the available autonomous driving level based on accuracy of map being used at that location); 
and control operation of the at least one vehicle in response to the modified level of autonomous vehicle control (inherent in the vehicle being at a particular level of autonomous vehicle control. See Fig. 6 showing examples of switches in autonomy levels and what the new modified level will be).  
As for claim 12, You also teaches wherein the electronic controller includes a memory and a non-transitory computer readable medium including instructions encoded thereon ("it is understood that the exemplary processes may also be performed by one or plurality of modules. Additionally, it is understood that the term controller/control unit refers to a hardware device that includes a memory and a processor." [0030]  "control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/control unit or the like. Examples of the computer readable mediums include, but are not limited to, ROM, RAM, compact disc (CD)-ROMs, magnetic tapes, floppy disks, flash drives, smart cards and optical data storage devices."[0031].) 
As for claim 13, You also teaches wherein the electronic controller is provided entirely in an electronic control unit of the at least one vehicle ("it is understood that the exemplary processes may also be performed by one or plurality of modules. Additionally, it is understood that the term controller/control unit refers to a hardware device that includes a memory and a processor." [0030] Controller being within the vehicle: "However, it is necessary to switch (transmit) control from the vehicle by the driver according to change in autonomous driving level for each path section ( e.g., switching the vehicle operation control between a driver and a controller within the vehicle
As for claim 14, You also teaches wherein the electronic controller is distributed among an electronic control unit of the at least one vehicle and an electronic control unit that is remote from the at least one vehicle (part of the electronic control system can be distributed outside the vehicle: "The computer readable recording medium can also be distributed in network coupled computer systems so that the computer readable media is stored and executed in a distributed fashion, e.g., by a telematics server or a Controller Area Network (CAN)." [0031]) 
As for claim 18, You also teaches wherein the modified level of autonomous vehicle control is a reduction in autonomous control capability of the at least one vehicle.  ("Accordingly, when the autonomous driving control system of the vehicle according to the present exemplary embodiment is used…the driver may prepare for an unexpected situation and receive control (e.g., control right of the vehicle instead of the controller operating the vehicle) at an appropriate time point to safely drive the vehicle." [0071] (driver taking over control from the vehicle together with a change in the level automatically indicates reduction in autonomous control capability.))
As for claim 19, You also teaches wherein the modified level of autonomous vehicle control is an increase in autonomous control capability of the at least one vehicle ("For example, as illustrated in FIG. 6, a driver may be notified of a current onramp section and a time point at which a level stage is terminated through "Level-4 section. Relax comfortably for the next 20 minutes". [0069] (since level 4 is the highest, a change to it automatically means an increase in autonomous control capability.))
As for claim 20, You also teaches wherein the operating conditions including operator data associated with an operator of the vehicle and the vehicle control authority modification parameter includes initiating autonomous operation of the at least one vehicle in response to an unresponsive or unsafe operator behavior. ("In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device 
As for claim 21, You also teaches wherein the autonomous operation includes bringing the at least one vehicle to a stop. This is inherent in ASIL levels 3 and 4 of autonomous vehicles when seguing to a Minimum Risk Condition, as defined in ISO 26262. You teaches the use of both levels 3 and levels 4 (See Fig.6). 
As for claim 22, You also teaches wherein the operating conditions including geo-fencing data along a route of the at least one vehicle and the vehicle control authority modification parameter includes adjusting one of more safety parameter of the at least one vehicle in response to the geo-fencing data. (“In particular, the autonomous driving level calculation information (level information) may include at least one of map accuracy…. a driving path…a map matching state, and as illustrated in FIG.5."[0064]. See [0065] for how type of road and location of vehicle impacts the allowable autonomy level. Adjusting the autonomy level due to location and pre-notifying the driver is to increase safety. (see [0063])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of US Pub. 2017/0212515 (Bertollini et al., hence Bertollini).
As for claim 3, You does not teach wherein the electronic controller unit is entirely remote from the vehicle.  However, in an autonomous vehicle control system and method, Bertollini teaches wherein the electronic controller is provided entirely in at least one electronic control unit that is remote from the at least one vehicle (Operation of autonomic vehicle control system is shown in Fig. 3 and Table 1: "Preferably, the process 300 regularly and periodically executes during vehicle operation that includes activation of one or more of the autonomic vehicle control systems….In one embodiment, some or all of the steps of the process 300 may be executed in the remote server 220." [0026].)
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to combine together the calculations on a remote controller of Bertollini together with the autonomy implementing method of You.  The motivation would be the possibility of accessing at a central location much more detailed maps and databases which might also be updated much more often.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 11 above, and further in view of Bertollini.
wherein the electronic controller is provided entirely remotely from and is in communication with an electronic control unit of the at least one vehicle.   (Vehicle in communication with remote controller via network, paragraph [0023]. Operation of the autonomic vehicle control system is shown in Fig. 3 and Table 1: "Preferably, the process 300 regularly and periodically executes during vehicle operation that includes activation of one or more of the autonomic vehicle control systems….In one embodiment, some or all of the steps of the process 300 may be executed in the remote server 220." [0026].)
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to combine together the calculations on a remote controller of Bertollini together with the autonomy implementing method of You.  The motivation would be the possibility of accessing at a central location much more detailed maps and databases which might also be updated much more often.
Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of US Pub. 2018/0057015 (Barke et al., hence Barke)
As for claim 8, You gives an example of wherein the operating conditions include operator data associated with an operator of the at least one vehicle and the vehicle control authority modification parameter is based on an assessment of the operator data. (“In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device (e.g., camera, video camera or the like), the driver may be warned through "Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds". [0070]). 
Barke however provides a more general teaching covering wherein the operating conditions include operator data associated with an operator of the at least one vehicle and the vehicle control authority modification parameter is based on an assessment of the operator data. (“In other words, the sensor detects whether a distraction of the user, or other user condition that makes a takeover by the control device suitable, is present, and if this is the case, a function or a device, particularly one affected by the distraction of the user, is taken over by the control device at least partly autonomously." [0010] Also see "If the cause of the distraction is over, or the user state changes again, it is also possible for the level of autonomy of the relevant function and/or the relevant device of the motor vehicle to be further increased or decreased again so that the user once again manually controls the motor vehicle or the corresponding motor vehicle function and/or the corresponding device of the motor vehicle, or the control device takes over the control of the corresponding function and/or device completely autonomously." [0013])
It would have been obvious to one of ordinary skill in the art to combine the more general teaching of Barke to add on to the specific example of Yu.  The motivation would be to cover further cases of impaired operator activity than listed in Yu.  
As for claim 9, Yu, as modified by Barke, teaches wherein the operator data includes at least one of a responsiveness of the operator and an inappropriate/unsafe operator maneuver (responsiveness of the user, see Barke [0010] and [0013], inappropriate/unsafe operator maneuver, Barke: "Examples here are the steering behavior of the user and/or or the driving behavior of the user. It can be determined whether the user has an aggressive way of driving or a relaxed way of driving, and the level of autonomy can be adjusted accordingly." [0018])
As for claim 16, You teaches 
a quality of incoming vehicle data from one or more sensors associated with the at least one vehicle (See paragraph [0067] for effects of calibration errors in sensors on determining autonomous driving level); 
an available level of autonomous vehicle control provided by each of two or more sensors associated with the at least one vehicle (See Figs. 3A-3C for sensors gathering info around car and what level corresponds to such);
operator data associated with an operator of the at least one vehicle;( as an example: "In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device ( e.g., camera, video camera or the like), the driver may be warned through "Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds". [0070])
and geo-fencing data along a route of the at least one vehicle. (geofencing: changes in autonomy corresponding to sections of highway and locations [0065])
Barke however provides a more general teaching of operator data associated with an operator of the at least one vehicle ("the situation describes a driving situation and/or the presence of a cause distracting the user from the driving situation. In addition, it is possible that when a cause distracting the user from the driving situation is present, the level of autonomy is increased." [0016]).  One of ordinary skill in the art at the time of the filing of the application would have expanded upon the single instance of use of operator data in You’s system with the more general teaching of Barke to cover more cases involving operator activity.  The motivation would be to provide a more general-use system.
As for claim 17, You teaches wherein the vehicle control authority modification parameter is based on one or more of:
an assessment of a quality of incoming vehicle data regarding the at least one vehicle ("...when the current weather is night and cloudiness (e.g., low light conditions), the autonomous driving level may be determined as a level-3 stage, and when the current weather is clear (e.g., no clouds, rain, etc.), the autonomous driving level may be determined as a level-4 stage."[0066] (where quality of incoming data is inherently dependent on viewing conditions));
a determination of an available capability level of autonomous vehicle control provided by two or more sensors on the at least one vehicle (See Figs. 3A-3C for sensors gathering info around car and what level corresponds to such);
an assessment of a condition of an operator of the at least one vehicle; (as an example: "In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device (e.g., camera, video camera or the like), the driver may be warned through "Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds"[0070])
and an assessment of geo-fencing data along the route of the at least one vehicle (geofencing: changes in autonomy corresponding to sections of highway and locations [0065].)
Barke however provides a more general teaching of an assessment of a condition of an operator of the at least one vehicle; ("the situation describes a driving situation and/or the presence of a cause distracting the user from the driving situation. In addition, it is possible that when a cause distracting the user from the driving situation is present, the level of autonomy is increased." [0016]).  One of ordinary skill in the art at the time of the filing of the application would have expanded upon the single instance of use of operator data in You’s system with the more general teaching of Barke to cover more cases involving operator activity.  The motivation would be to provide a more general-use system.
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Searches of prior art have not produced the elements of the operating condition including telemetry data associated with a maneuver and where the vehicle control authority modification 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661